Name: Commission Regulation (EC) NoÃ 1190/2005 of 20 July 2005 amending for the 48th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 23.7.2005 EN Official Journal of the European Union L 193/27 COMMISSION REGULATION (EC) No 1190/2005 of 20 July 2005 amending for the 48th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freezing of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 15 July 2005, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2005. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Regulation (EC) No 853/2005 (OJ L 141, 4.6.2005, p. 8). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry shall be added under the heading Legal persons, groups and entities: Movement for Reform in Arabia (alias (a) Movement for Islamic Reform in Arabia, (b) MIRA, (c) Al Islah (Reform), (d) MRA, (e) Al-Harakat al-Islamiyah lil-Islah, (f) Islamic Movement for Reform, (g) Movement for (Islamic) Reform in Arabia Ltd, (h) Movement for Reform in Arabia Ltd). Address: (a) BM Box: MIRA, London WC1N 3XX, United Kingdom, (b) Safiee Suite, EBC House, Townsend Lane, London NW9 8LL, United Kingdom. Other information: (a) e-mail address: info@islah.org, (b) tel. 020 8452 0303, (c) fax 020 8452 0808, (d) UK Company number 03834450.